DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In claim 17, a "computer-readable storage medium" is being recited; the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. Therefore, a transitory computer readable medium would reasonably be interpreted by one of ordinary skill in the art as signal, per se. Thus, this subject matter "computer-readable storage medium" is not limited to that which falls within a statutory category of invention because it is limited to a process, machine, manufacture, or a composition of matter. Signal per se is a function descriptive material and a function descriptive material is non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-11, 15, 16 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Suzuki et al. (JP2017188127A)(hereafter Suzuki) (see IDS).
 	Regarding claims 1, 9 and 17, Suzuki discloses a method for controlling an unmanned vehicle (see, paragraph [0001]), comprising: 
determining occurrence of an event associated with physical discomfort of a passenger in the vehicle ([0001] The present invention relates to an automatic driving vehicle …. automatic driving mode performing autonomous driving, paragraphs [0021], [0022]); 
determining a severity degree of the physical discomfort of the passenger; and controlling a driving action of the vehicle based on the determined severity degree (see, paragraph [0066], conditions are "abnormality in health condition of driver or passenger 1", "abnormal condition 2 of driver's or fellow passenger's health condition", … so as to avoid accident-prone conditions and to guarantee safe driving are exemplified, paragraph [0069], On the other hand, when a physical abnormality occurs in the driver 3 and the person 3 is unrepentant, in front of and behind, and in a state of fainting, as shown in FIG. 5 (B), the captured image of the driver 3 indicates that the driver 3 Close, the face becomes downward (may be upward) without gazing at the front, and it becomes an image which does not move smoothly. The in-vehicle situation determination unit 117 

 	Regarding claims 2 and 10, Suzuki further discloses the method, wherein determining occurrence of the event associated with physical discomfort of the passenger in the vehicle comprises: 
acquiring an image containing the passenger, in which the image is determined from pictures shot for the passenger or frames in a video streaming shot for the passenger (see, paragraph [0012], [0025], image recognition, [0026]); 
determining a behavior of the passenger based on the image, in which the behavior of the passenger comprises at least one of facial expression and body movement of the passenger (see, paragraph [0076], image information such as facial expression, [0071], fellow passenger abnormal condition, paragraph [0076], The automatic driving vehicle 1 may be provided with a medical information storage unit (not shown) incorporating various kinds of medical information (medical information) and a medical database (not shown). In that case, medical information such as disease name, symptom, coping method etc. are stored in the medical information storage section in a clear manner with respect to intracerebral hemorrhage, subarachnoid hemorrhage, cerebral infarction, myocardial infarction and various other diseases. Regarding symptoms, image information such as eyes state, facial expressions and the like unique to various diseases, voice information such as 鼾, moan, etc. are memorized, various diseases can be quickly and accurately determined by image recognition and speech recognition with initial symptoms It is made to be able to grasp); and determining the occurrence of the event associated with physical discomfort of the passenger in the vehicle in response to matching of the determined behavior and a predetermined physical discomfort behavior ([0071], fellow passenger abnormal condition, paragraph [0076], The automatic driving vehicle 1 may be provided with a medical information storage unit (not shown) 
 	Regarding claim 3 and 11, Suzuki further discloses the method, wherein determining the severity degree of the physical discomfort of the passenger comprises: determining a level corresponding to the matched predetermined physical discomfort behavior; and determining the severity degree of the physical discomfort of the passenger based on the level determined (see, paragraph [0076] discloses determination of medical condition and different decisions depending on its severity, specifically disclose  [0076] The automatic driving vehicle 1 may be provided with a medical information storage unit (not shown) incorporating various kinds of medical information (medical information) and a medical database (not shown). In that case, medical information such as disease name, symptom, coping method etc. are stored in the medical information storage section in a clear manner with respect to intracerebral hemorrhage, subarachnoid hemorrhage, cerebral infarction, myocardial infarction and various other diseases. Regarding symptoms, image information such as eyes state, facial expressions and the like unique to various diseases, voice information such as 鼾, moan, etc. are memorized, various diseases can be quickly and accurately determined by image recognition and speech recognition with initial symptoms It is made to be able to grasp. Of course, not only still images but also moving images are stored as image information. Therefore, when an incident 1 occurs, the control content, coping method, and 
Regarding claims 7 and 15, Suzuki further discloses the method, further comprising: providing an alert message associated with the event, to indicate at least one of the events, the severity degree and the driving action (paragraphs [0074]- [0076]).
 	Regarding claims 8 and 16, , Suzuki further discloses the method, wherein providing the alert message comprises at least one of displaying text, display images, whistling and issuing light signals (see, paragraph [0160], then, in this step S 71, when it is determined that the "driver's dozing" of the switching condition is in agreement with the in-vehicle condition, the control unit 101 compares the switching stored in the automatic driving switching condition storage unit 135 Switching to the automatic operation mode (step S 72) according to the control content of the "driver's dozing" in the condition, a calling synthetic voice for waking the driver, for example, "get up", "dangerous" etc. occurs at a large volume And sounds from the speaker 138 to the driver (step S73). As a means for awakening the driver, in addition to calling synthetic voice sound emission, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Beaurepaire et al. (US 2020/0082287) (hereafter Beaurepaire).

.

12.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki.
Regarding claims 6 and 14, Suzuki does not explicitly disclose the method, wherein controlling the driving action of the vehicle comprises at least one of: in response to the severity degree being slight, controlling the vehicle to slow down; in response to the severity degree being moderate, controlling the vehicle to pull over; and in response to the severity degree being severe, controlling the vehicle to drive to a predetermined destination, But, Suzuki does teach, paragraph [0076], In other words, when the accident 1 occurs, whether the movement to the hospital is appropriate, whether the automated driving vehicle 1 is appropriate for traveling to the hospital, stopping on a shoulder or the like without stopping, making a notification 119, and waiting for arrival of the ambulance is appropriate And so on. When the movement to the hospital is appropriate, the automatic driving vehicle 1 selects an optimum traveling speed (for example, 30 km/ hour or less) that does not apply to the sudden sick person and the car navigation function unit 113 selects a road, and provide the optimal route from which the car navigation function unit 113 can travel smoothly without giving vibration to the sudden sick man as much as possible, as much as possible. Further, if medical history of a driver or a fellow passenger, medical history, etc. are memorized in this medical information storage unit, when an incident 1 occurs, more prompt and appropriate correspondence can be made, clearly, here, the different navigation occurs based on the severity of the patient hence, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Suzuki to come up to the claimed invention to perform the different navigation operation based on severity of the passenger well ness condition, the motivation is to control the autonomous driving of vehicle {KSR:- Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention}.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regmi et al.  (US 2018/0120837) discloses detecting a medical emergency related to the driver of a vehicle are described. Various data, such as in-situ biophysical data of the driver, a medical history of the driver, and in-situ motion data of the vehicle, are employed to determine a possible medical emergency. In an event that a medical emergency is detected, the system determines the severity of the emergency and takes appropriate control of the vehicle. If the medical emergency is not life-threatening, the system may drive the vehicle to a safe area, park the vehicle, and then request help from emergency service providers (e.g., ambulance and police). If the medical emergency is severe (e.g., life-threatening), the system may transition the vehicle to an EMS (Emergency Medical Service)-privileged vehicle and autonomously drive the vehicle to an emergency service provider.
Graybill et al. (US 9,958,870) discloses the condition identification application 245 may identify an unknown condition 104 in response to identifying words and/or tones associated with audio signals of the passengers received via the audio input device 230. For example, if the condition identification application 245 detects an elevated tone and the word “stop” or “watch out,” the condition identification application 245 may detect a condition that it had not previously considered. As such, the passenger 100 may be able to notify the vehicle controller 212 via visual and/or audio cues of a hazard and/or other unknown environmental condition 104 that the vehicle controller 212 failed to previously identify.
Telpaz et al. (US 2017/0330044) discloses in paragraph [0016], determine that a user body temperature tends to rise during highway driving, indicating possible discomfort with automated highway driving and/or highway driving in general. In this case, the system is in one embodiment configured to, based on this data, or this and other data, establish a preference for non-highway 
Balasubramanian et al. (US 2015/0379989) discloses in paragraph [0022], the system may analyze the received utterance and compare recognized words to a dictionary having certain words flagged with an associated emotion or sentiment, and thereby infer that the user is, e.g. angry based on use of profanity, particularly if the system has not previously recognized frequent use of profanity by this user. Further, the system can compare an audio profile for the user, such as a level or tempo of the user's utterance to a baseline profile for the user to determine a faster, higher pitched and/or louder utterance, further indicating an angry emotion for that user.
Ramaswamy et al. (US 9,975,483) discloses driver assist using smart mobile devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        2/23/2022